             Case 4:21-cv-00346-YGR Document 22 Filed 07/27/21 Page 1 of 1




1
     Todd M. Friedman (SBN 216752)                                             S DISTRICT
                                                                             TE
     Adrian R. Bacon (SBN 280332)                                          TA             C




                                                                                                          O
     LAW OFFICES OF ADRIAN R. BACON, P.C.




                                                                      S
2




                                                                                                           U
                                                                     ED




                                                                                                            RT
                                                                                               ERED
     21550 Oxnard St. Suite 780,




                                                                 UNIT
3                                                                                 O ORD
                                                                           IT IS S
     Woodland Hills, CA 91367




                                                                                                                    R NIA
4
     Phone: 877-206-4741                                                                 ne Gonza
                                                                                                    lez Roger
                                                                                                                s




                                                                 NO
                                                                                     n
                                                                           Judge Yvo




                                                                                                                    FO
5    Fax: 866-633-0228




                                                                  RT
                                                                                    7/27/2021 C




                                                                                                                LI
     tfriedman@toddflaw.com                                               ER




                                                                     H




                                                                                                           A
6                                                                              N                 F
                                                                                   D IS T IC T O
     abacon@toddflaw.com                                                                 R
7    Attorneys for Plaintiff
8
                      UNITED STATES DISTRICT COURT
9
                     NOTHERN DISTRICT OF CALIFORNIA
10

     ABANTE ROOTER AND PLUMBING                   )      Case No.
11
     INC., individually and on behalf of all      )
12
     others similarly situated,                   )      4:21-cv-00346-YGR
13   Plaintiff,                                   )
                                                  )      ORDER GRANTING NOTICE
     vs.
14
                                                  )      OF VOLUNTARY DISMISSAL
     AMERICAN-AMICABLE LIFE
                                                  )      OF ACTION WITH PREJUDICE
15   INSURANCE COMPANY OF
                                                  )      AS TO PLAINTIFF AND
     TEXAS, and DOES 1 through 10,
16
                                                  )      WITHOUT PREJUDICE AS TO
     inclusive, and each of them,
17                                                )      THE PUTATIVE CLASS.
     Defendant.
18
                                                  )
                                                  )
19

20   NOW COMES THE PLAINTIFFs by and through their attorneys to respectfully
21   move this Honorable Court to dismiss this matter with prejudice as to plaintiff
22   and without prejudice as to the class. No Defendant has filed either an answer or
23   a motion for summary judgment at this time, and no Court order is necessary
24   pursuant         to         the               Fed.               R.                      Civ.                          P.
25   Respectfully submitted this 17th Day of July, 2021,
26
                                             By: s/Adrian R. Bacon Esq.
27
                                                  Adrian R. Bacon
28                                              Attorney for Plaintiff



                                       Notice of Dismissal - 1
